                                                                                              810 Seventh Avenue
                                                                                                         Suite 410
                                                                                         New York, New York 10019
                                                                                              Main: 212.344.5200
                                                                                                Fax: 212.344.5299
                                                                                              www.reidcollins.com

                                                                                           P. Jason Collins Partner
                                                                                               Direct: 212.344.5206
                                                                                           jcollins@reidcollins.com




                                                  October 30, 2019



Via ECF and Hand Delivery

Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthosue
500 Pearl Street
New York, NY 10007

       Re:     Kravitz v. Tavlarios, et al., No. 19 Civ. 8438 (S.D.N.Y.)

Dear Judge Buchwald:

       We represent Peter Kravitz, Trustee of the Aegean Litigation Trust (the “Trustee”). I write
concerning the Trustee’s October 28, 2019 request for a pre-motion conference (the “Request”)
and Defendants’ joint response thereto (the “Response”). See Dkt. 21, 22.

        The parties have resolved the issues raised in both the Request and the Response. Through
this correspondence, I withdraw the Request on the Trustee’s behalf.

         The parties also have reached agreement concerning the timing of Defendants’ responses
to the Trustee’s Complaint and will submit a proposed order and stipulation reflecting the terms
of their agreement as soon as possible. In light of this stipulation, the parties believe the November
5, 2019 teleconference is no longer needed, subject to the Court’s approval.


                                                  Respectfully submitted,



                                                  P. Jason Collins

cc:    All counsel of record (via ECF)




                    AUSTIN | DALLAS | NEW YORK | WASHINGTON, D.C.
